IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
HARRISON DIVISION

TANNER CROOK PLAINTIFF
Vv. CASE NO. 3:19-CV-03039

NURSE JODY WOODS, Boone County
Jail; and JOHN DOE DEFENDANTS,
All Jailers besides Sergeants and Captains DEFENDANTS

OPINION AND ORDER

This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983.
Plaintiff proceeds pro se. This action was transferred to this Court by the Eastern District
of Arkansas pursuant to an order entered on June 12, 2019. At the time the Complaint
was filed, Plaintiff was incarcerated in the Boone County Detention Center (“BCDC”).

By Order (Doc. 6) entered on June 17, 2019, Plaintiff was directed to file an
amended complaint and a completed in forma pauperis (“IFP”) application. The
documents were to be filed by July 8, 2019. Plaintiff was advised that failure to comply
with the Order “shall result” in the dismissal of the case.

To date, Plaintiff has not filed an amended complaint or IFP application. Plaintiff
has not sought an extension of time to comply with the Order. On June 24, 2019, mail
was returned as undeliverable with a notation that the Plaintiff was no longer at the BCDC.
A month has passed, and Plaintiff has not submitted a change of address to the Court or
contacted the Court in any way. The last document filed by the Plaintiff was the Complaint
filed on June 3, 2019.

The Federal Rules of Civil Procedure specifically contemplate dismissal of a case
on the ground that the plaintiff failed to prosecute or failed to comply with an order of the

court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)
(stating that the district court possesses the power to dismiss sua sponte under Rule
41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an action based
on “the plaintiffs failure to comply with any court order.” Brown v. Frey, 806 F.2d 801,
803-04 (8th Cir. 1986) (emphasis added). Additionally, Rule 5.5(c)(2) of the Local Rules
for the Eastern and Western Districts of Arkansas requires parties appearing pro se to
monitor the case, and to prosecute or defend the action diligently.

Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is
DISMISSED WITHOUT PREJUDICE based on Plaintiff's failure to prosecute this case,
his failure to obey the order of the Court, and his failure to comply with Local Rule
5.5(c)(2). Fed. R. Civ. P. 41(b). 1h

IT IS SO ORDERED on this A3 Kaay of August, 2019.

  

 
